     Case 2:20-cv-01048-WBS-DMC Document 39 Filed 06/09/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   WILLIE PAUL VIGIL,                                 No. 2:20-CV-1048-WBS-DMC-P
12                      Petitioner,
13          v.                                          ORDER
14   JOE LIZARRAGA,
15                      Respondent.
16

17                  Petitioner, a prisoner proceeding pro se, brings this petition for a writ of habeas

18   corpus under 28 U.S.C. § 2254. The matter was referred to a United States Magistrate Judge

19   pursuant to Eastern District of California local rules.

20                  On April 13, 2021, the Magistrate Judge filed findings and recommendations

21   herein which were served on the parties and which contained notice that the parties may file

22   objections within the time specified therein. Timely objections to the findings and

23   recommendations have been filed.

24                  In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304,

25   this Court has conducted a de novo review of this case. Having carefully reviewed the entire file,

26   the Court finds the findings and recommendations to be supported by the record and by proper

27   analysis.

28   ///
                                                       1
     Case 2:20-cv-01048-WBS-DMC Document 39 Filed 06/09/21 Page 2 of 2


 1                   Pursuant to Rule 11(a) of the Federal Rules Governing Section 2254 Cases, the

 2   Court has considered whether to issue a certificate of appealability. Before Petitioner can appeal

 3   this decision, a certificate of appealability must issue. See 28 U.S.C. § 2253(c); Fed. R. App. P.

 4   22(b). Where the petition is denied on the merits, a certificate of appealability may issue under

 5   28 U.S.C. § 2253 “only if the applicant has made a substantial showing of the denial of a

 6   constitutional right.” 28 U.S.C. § 2253(c)(2). The court must either issue a certificate of

 7   appealability indicating which issues satisfy the required showing or must state the reasons why

 8   such a certificate should not issue. See Fed. R. App. P. 22(b). Where the petition is dismissed on

 9   procedural grounds, a certificate of appealability “should issue if the prisoner can show: (1) ‘that

10   jurists of reason would find it debatable whether the district court was correct in its procedural

11   ruling’; and (2) ‘that jurists of reason would find it debatable whether the petition states a valid

12   claim of the denial of a constitutional right.’” Morris v. Woodford, 229 F.3d 775, 780 (9th Cir.

13   2000) (quoting Slack v. McDaniel, 529 U.S. 473, 120 S.Ct. 1595, 1604 (2000)). For the reasons

14   set forth in the Magistrate Judge’s findings and recommendations, the Court finds that issuance of

15   a certificate of appealability is not warranted in this case.

16                   Accordingly, IT IS HEREBY ORDERED that:

17                   1.      The findings and recommendations filed April 13, 2021, are adopted in

18   full;

19                   2.      Respondent’s motion to dismiss, ECF No. 28, is granted;

20                   3.      Petitioner’s “Motion for Judgment,” ECF No. 29, is denied;
21                   4.      The Court declines to issue a certificate of appealability; and

22                   5.      The Clerk of the Court is directed to enter judgment and close this file.

23   Dated: June 8, 2021

24

25

26
27

28
                                                        2
